Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are still objected to because the structures that are schematically represented by generic boxes 1, 2, 4, 6, 9 and 15 in Figure 1 should include some sort of written description within the boxes as to what is being schematically represented.  
Applicant’s attention is further directed to 37 CFR 1.83a for further support of the Office’s drawing objection (supra).   Furthermore, the Office has included the full citation of 37 CFR 1.83 from the MPEP which is as follows:
37 CFR 1.83  Content of drawing.
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d). 
If an application filed under 35 U.S.C. 111 or under 35 U.S.C. 371 includes a sequence listing or a table, such a sequence listing or table should not be included in both the drawings and the descriptive portion of the specification. 37 CFR 1.83(a) and 1.58(a). 
Any structural detail that is of sufficient importance to be described should be shown in the drawing. (Ex parte Good, 1911 C.D. 43, 164 OG 739 (Comm’r Pat. 1911).) 
Form paragraph 6.22.01, 6.22.04, or 6.36, where appropriate, may be used to require illustration. 



Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Response to Arguments
Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive.  In regard to Applicant’s argument with respect to the objection to the drawings and more particularly the Office’s objection that the schematically represented by generic boxes 1, 2, 4, 6, 9 and 15 in Figure 1 should include some sort of written description within the boxes as to what is being schematically represented, the Office disagrees.  Applicant argued that if the use of written descriptions within the boxes were employed that font size of the written text within the readily read and understood by one of ordinary skill in the art, which is the whole intent to the content of any drawing.

Allowable Subject Matter
Claims 25-44 are allowed.
Conclusion
This application is in condition for allowance except for the following formal matters: 
See the Drawing object above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649